ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to the AFCP 2.0 filed 19 October 2021 for the application filed 17 December 2019 which claims priority to PRO 62/864,744 filed 21 June 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-17, filed 19 October 2021, with respect to claims 1, 3, and 10-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1, 3 and 10-20 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “a first pylon link coupled between the pylon assembly and the airframe, the first pylon link having a first axis; a second pylon link coupled between the pylon assembly and the airframe, the second pylon link having a second axis; a third pylon link coupled between the pylon assembly and the airframe, the third pylon link having a third axis; and a fourth pylon link coupled between the pylon assembly and the airframe, the fourth pylon link having a fourth axis; wherein, the first, second, third and fourth pylon links are oriented such that each of the first, second, third and fourth axes intersects at a focal point located along the mast axis between the upper and lower rotor assemblies; and wherein, the first, second, third and fourth pylon links are configured such that the focal point acts as a pivot point about which the pylon assembly tilts to generate a control moments about a center of gravity of the rotorcraft that counteract lateral and fore/aft moments generated by the upper and lower rotor assemblies during rotorcraft maneuvers” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3 and 10-16 depend from claim 1 and are therefore also found allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/4/2021